In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County (Balter, J.), dated November 14, 2006, as, upon a jury verdict, is in favor of the defendant City of New York and against her, dismissing the complaint insofar as asserted against that defendant.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The contentions raised by the plaintiff do not require reversal. Lifson, J.E, Florio, Garni and Belen, JJ., concur.